ITEMID: 001-77263
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF STETSENKO AND STETSENKO v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 (quashing of final judgment);Not necessary to examine other complaint under Art. 6-1;Remainder inadmissible;Pecuniary damage - financial awards;Non-pecuniary damage - financial awards;Costs and expenses (Convention proceedings) - partial award
JUDGES: Christos Rozakis
TEXT: 4. The applicants were born in 1952 and 1956, respectively, and live in the town of Voronezh.
5. On 28 April 1999 the applicants sued the Savings Bank for arrears and an increased interest on their savings deposited with the bank.
6. On 9 December 1999 and 21 November 2000 the Sovetskiy District Court of Voronezh issued judgments. Both judgments were quashed on appeal on 2 March 2000 and 15 February 2001, respectively, and the case was remitted for a fresh examination by the District Court.
7. On 29 August 2001 the Sovetskiy District Court dismissed the applicants' action. On 18 October 2001 the Voronezh Regional Court, acting on appeal, quashed the judgment of 29 August 2001 and ordered re-examination of the case.
8. On 18 December 2001 the Sovetskiy District Court partly accepted the applicants' action, awarded the first applicant 9,350.10 Russian roubles (RUR, approximately 342 euros) and the second applicant RUR 25,843.60 (approximately EUR 945) in arrears and dismissed the remainder of their claims.
9. On 5 March 2002 the Voronezh Regional Court upheld the judgment of 18 December 2001 in the part concerning payment of arrears, which accordingly became final, but remitted the remainder of the claims for a new examination.
10. The District Court issued writs of execution and on 20 March 2002 the applicants lodged the writs with bailiffs.
11. On 29 April 2002 the President of the Voronezh Regional Court lodged before the Presidium of the Voronezh Regional Court an application for a supervisory review of the judgments of 18 October and 18 December 2001 and 5 March 2002.
12. A supervisory-review hearing was listed for 15 May 2002 and the applicants were summoned.
13. The applicants arrived to the courthouse on 15 May 2002. They were invited to a courtroom and asked whether they supported the application for a supervisory review. After the applicants had objected to the review they were asked to leave the courtroom.
14. On 15 May 2002 the Presidium of the Voronezh Regional Court, by way of the supervisory-review proceedings, quashed the judgments of 18 October and 18 December 2001 and 5 March 2002 and upheld the judgment of 29 August 2001.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
